FINAL ACTION
The merits of this case have been carefully examined again in light of applicant's responses received 12/14/21 and 12/15/21.  The Examiner has determined that applicant’s amendments do not overcome the refusal of record under 35 USC § 112(a) and (b) which is set forth again and made FINAL. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Final Refusal - 35 USC § 112(a) and (b)
The claim is AGAIN AND FINALLY REFUSED under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In Figs. 1.3-1.7, the examiner is unable to determine the exact configuration and three dimensional configuration of the surfaces comprising the device. As currently disclosed, the surfaces on the device absent surface shading are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements or opened or closed surfaces. Absent clear surface shading on all claimed surfaces, the exact nature of the design as shown is not clearly understood. Specifically:
In Fig. 1.3, the surfaces on the back of the device highlighted in gray below, excluding the central ridge labeled “2” below, are not visible in any other view. The rear surface in the back of the device is not clearly shown as being on the same plane as the adjacent surfaces, or if the surface might be recessed;
In Figs. 1.4 and 1.5, the bottom surface on the left and right of the device, highlighted in gray below, is not clearly shown as being on the same plane as the adjacent surfaces or what might be recessed. And;
In Fig. 1.7, the surfaces on the bottom of the device, highlighted in gray below and absent the front of the device, labeled “1” below, and the outermost solid line, labeled “3” below, are not visible in any other view. Consequently, the surfaces on the bottom of the device is not clearly shown as being on the same plane as the adjacent surfaces or what might be recessed or raised.

    PNG
    media_image1.png
    820
    1178
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    963
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    653
    895
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    867
    1005
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    875
    994
    media_image5.png
    Greyscale

Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

Applicant’s argument in rebuttal of the refusal of record has been carefully considered but is found unconvincing.  Applicant suggests:
Per the inclusion of perspectives and computer generated images of the claim not disclosed in the original papers, that the surfaces in question are enabled.
However, contrary to applicant’s assertion, the views included in applicant’s rebuttal cannot support the enablement of the surfaces comprising the device. Specifically, the claim is limited to the original disclosure of Figs. 1.1-1.8 filed 09/11/2020. While a back perspective view would enable the surfaces on the back and bottom of the device, it cannot form part of the disclosure and therefore cannot support the enablement of indefinite and non-enabled surfaces and/or features of the design. 

For the above reason, the rejection of the claim under 35 USC § 112(a) and (b) is considered proper. 

Applicant may overcome this portion of the refusal by either:
Amending the reproductions to include appropriate and adequate shading to show clearly the character and/or contour of all claimed surfaces represented. See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised, and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. 
Applicant should note, the inclusion of appropriate and adequate shading across all views would allow the exact appearance and three dimensional configuration of the surfaces in Figs. 1.3-1.5 and 1.7 to be clearly and consistently disclosed. 
Or; applicant may forgo the inclusion of shading on all views and accordingly, may overcome this portion of the refusal by indicating that protection is not sought for the surfaces highlighted in gray and arrowed to above, by amending the reproductions to convert said surfaces to broken lines, thus disclaiming those surfaces. See 37 CFR 1.1026 and Hague Administration Instructions 403. 

Fig. 1.3 shows the internal surface behind the front of the device in broken line but Fig. 1.6 shows all surfaces in solid line. One skilled in the art would therefore have to resort to conjecture to make and use the design.

    PNG
    media_image6.png
    1211
    957
    media_image6.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to clearly and consistently disclose the claim.

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571) 270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


 /DARCEY E GOTTSCHALK/ Primary Examiner, Art Unit 2919